Citation Nr: 0525637	
Decision Date: 09/20/05    Archive Date: 09/29/05

DOCKET NO.  03-10 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Paul, Minnesota Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for service connection for PTSD, a right 
shoulder disability and a left shoulder disability.

The veteran participated in a May 2002 informal decision 
review officer (DRO) conference.  A summary of that 
conference has been associated with the claims folder.

The veteran then participated in a DRO hearing in December 
2003.  A transcript of that hearing has been associated with 
the claims folder.

In June 2005, the RO issued a rating decision that denied the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
a left shoulder disability and individual unemployability.  
The rating decision also denied service connection for a neck 
disability, right knee disability, degenerative arthritis of 
the left knee, degenerative arthritis of the lumbosacral 
spine, degenerative arthritis of the left and right hips and 
a left ankle disability for lack of new and material 
evidence.  To date, the veteran has not submitted a notice of 
disagreement nor a VA Form 9 for these issues.  As such, 
these issues are not before the Board and will not be 
discussed further.



The issues of PTSD and a right shoulder disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

The veteran did not incur a disease or injury involving the 
left shoulder in service.


CONCLUSION OF LAW

The veteran's left shoulder disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Standard of Review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt resolved in veteran's favor].  In Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States 
Court of Appeals for Veterans Claims (the Court) stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

To comply with the aforementioned VCAA requirements, VA has 
satisfied the following four requirements.  

First, VA must inform the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The January 2005 letter issued by the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, VA must inform the appellant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The January 
2005 letter informed the veteran that VA was responsible for 
obtaining relevant records from any Federal agency.  This was 
to include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration.

Third, VA must inform the appellant of the information and 
evidence the appellant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The January 2005 letter requested that the veteran 
provide evidence of a current physical or mental disability 
shown by medical evidence and a medical opinion establishing 
a relationship between the veteran's current disability and 
an injury or disease suffered in service.

Finally, VA must request that the appellant provide any 
evidence in the appellant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  It is unclear from the record whether 
the veteran was explicitly asked to provide "any evidence in 
[his] possession that pertains" to his claim.  See 38 C.F.R. 
§ 3.159(b)(1) (2004).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The RO's 
April 2003 Supplemental Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which included such 
notice.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in his possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to an appellant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
The Court acknowledged in Pelegrini that where the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper VA process.  See Pelegrini, 18 Vet. App. At 
120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).
In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The veteran maintains that he suffered an injury to his left 
shoulder following an incident in service where he was pushed 
down a flight of stairs.

With regard to Hickson element (1), medical evidence of a 
current disability, the medical evidence of record indicates 
that the veteran was admitted to the VAMC from March 29 to 
April 12, 2000.  The discharge summary noted that there was 
reserved but mobile range of motion, with greater than 100 
degrees flexion at the left shoulder with crepitance.  There 
was pain in the left shoulder with internal/external rotation 
and abduction of the shoulders.  An orthopedic clinic note 
dated July 2003 indicated that the veteran was seen for a 
reevaluation of left shoulder pain.  It was noted that he was 
status post AC joint resection of the left shoulder.  He was 
given multiple injections in the winter of 2003.  It was also 
noted that he fell the previous winter and had increased left 
shoulder pain.  As such, element (1) has been satisfied.

With regard to Hickson element (2), the in-service incurrence 
of a disease or injury, there was a notation in February 1956 
indicating that the veteran had a stiff neck that was treated 
with heat and methyl salicylate, but there was no record of 
him being treated for a left shoulder injury.  The veteran's 
discharge examination of December 1956 indicated that his 
spine, upper extremities and neck were found to be normal.  
As such, element (2) has not been satisfied.

For the sake of argument, the Board notes that Hickson 
element (3) has also not been satisfied.  As there was no 
medical evidence of record that the veteran suffered from a 
left shoulder injury during service, no medical opinion is 
associated with the record that connects the current injury 
to an event in service.  Additionally, the Board notes that 
the claims file contains sufficient medical evidence to make 
a decision on the veteran's claim without another VA 
examination.  Even though the evidence shows that the veteran 
was seen for a left shoulder disability after service, the 
service medical records do not show treatment for or 
diagnoses of any left shoulder disorders.  In the absence of 
any such findings in service, an examination discussing the 
etiology of any diagnosed left shoulder disorder is not 
required under the provisions of 38 U.S.C.A §5103A (d) (West 
2002).

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is 
no indication in the record that the appellant is a 
physician.  Therefore, as a lay person he is not competent to 
provide evidence that requires medical knowledge because he 
lacks the requisite professional medical training, 
certification and expertise to present opinions regarding 
diagnosis and etiology.  See Espiritu v.Derwinski, 2 Vet. 
App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of service connection for a left shoulder 
disability must be denied.  38 U.S.C.A §5107 (West 2002).

ORDER

Entitlement to service connection for a left shoulder 
disability is denied.

REMAND

?	This claim is remanded to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA) with regard to the 
veteran's claims for service connection for PTSD and a 
right shoulder disability.

After a thorough review of the evidence of record, the Board 
notes that the RO did not provide adequate notice of the VCAA 
to the veteran regarding his claims for service connection 
for PTSD and a right shoulder disability.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The August 2000 duty to assist letter issued by the 
RO is inadequate regarding the veteran's claim for 
service connection for PTSD.  The RO also failed to 
issue the veteran a VCAA letter regarding his claim for 
service connection for a right shoulder disability.  To 
comply with the aforementioned VCAA requirements, VA 
must satisfy the following four requirements.  

A.  First, VA must inform the appellant of the 
information and evidence not of record that is 
necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  

B.  Second, VA must inform the appellant of the 
information and evidence the VA will seek to 
provide.  See 38 U.S.C.A. § 5103 (West 2002) and 38 
C.F.R. § 3.159(b)(1) (2004).  

C.  Third, VA must inform the appellant of the 
information and evidence the appellant is expected 
to provide.  See 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  

D.  Finally, VA must request that the appellant 
provide any evidence in the appellant's possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  

2.  After undertaking any other development deemed 
essential in addition to that specified above, the 
AMC/RO should review the claims file and re- adjudicate 
the veteran's claim.  If the benefit sought on appeal 
remains denied, the veteran should be provided a 
supplemental statement of the case (SSOC).  The SSOC 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence 
and discussion of all pertinent regulations.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


